617 S.W.2d 188 (1981)
In re J. J., a Child.
No. B-9934.
Supreme Court of Texas.
June 17, 1981.
Patricia A. Elliott, Dist, Atty., Sharon Johnson, Asst. Dist. Atty., Abilene, for petitioner.
Larry Robertson, Abilene, William D. Dupree, Fort Worth, for respondent.
PER CURIAM.
This suit for the termination of the parent-child relationship was submitted to a jury on January 16, 1980, on special issues which used the preponderance of the evidence as the standard. Thereafter, on March 3, 1980, the trial judge signed the judgment. This court handed down In the Interest of G. M., 596 S.W.2d 846 (Tex. 1980), on March 19, 1980, and adopted the "clear and convincing" standard in termination cases. We also stated that the "clear and convincing" standard would be required in future cases for involuntary termination cases. The court of civil appeals has correctly followed that test. 605 S.W.2d 726.
The petitioner, Taylor County Child Welfare Unit, urges that the decision of the court of civil appeals has retroactively applied the rule of In the Interest of G. M., supra. In our opinion, that court's decision was not a retroactive application of the standard. The mother had objected to the trial court's use of the preponderance of the evidence as the standard in this case. That was the basis of her appeal to the court of civil appeals. We regard this case as one that was still pending because the trial court's judgment was appealed and decided after our earlier decision. Taggart v. Taggart, 552 S.W.2d 422, 423 (Tex.1977). Those judgments that had become final and unappealable at the time we handed down In the Interest of G. M., supra, were unaffected by that judgment.
The application for writ of error is refused.